Citation Nr: 0703034	
Decision Date: 02/01/07    Archive Date: 02/14/07

DOCKET NO.  05-05 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a previously denied claim for service connection for a 
heart disorder.

2.  Entitlement to service connection for a heart disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The veteran served on active duty from March 1954 to July 
1954.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of January 2004 from the Department of 
Veterans Affairs (VA), Regional Office (RO) in St. Louis, 
Missouri, which declined to reopen a previously denied claim 
for service connection for a heart disorder.


FINDINGS OF FACT

1.  A December 1983 rating decision denied the veteran's 
application seeking to reopen a claim for service connection 
a heart disorder.  The veteran was provided notification of 
the rating decision and of his appellate rights later in 
December 1983; however, he did not appeal this determination.

2.  New evidence received since the December 1983 decision 
does relate to an unestablished fact necessary to 
substantiate the claim.


CONCLUSIONS OF LAW

1.  The December 1983 decision, denying the reopening of a 
claim for service connection for a heart disorder, is final.  
38 U.S.C.A. § 7105 (West 2002 &. Supp. 2006); 38 C.F.R. 
§§ 20.302, 20.1103 (2006).

2.  New and material evidence has been received since the 
December 1983 decision, and the claim for service connection 
for a heart disorder is reopened.  38 U.S.C.A. 
§ 5108 (West 2002 &. Supp. 2006); 38 C.F.R. § 3.156 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Duty to notify and assist

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2006).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Such notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  The Board finds that any 
defect with respect to the notice requirement in this case 
was harmless error for the reasons specified below.  See 
VAOPGCPREC 7-2004.

In the present case, the veteran's claim on appeal was 
received in July 2003.  A duty to assist letters addressing 
the new and material issue was issued in August 2003, prior 
to the January 2004 rating decision that denied this issue.  
This letter provided initial notice of the provisions of the 
duty to assist as pertaining to entitlement to service 
connection, which included notice of the requirements to 
prevail on these types of claims, of his and VA's respective 
duties, and he was asked to provide information in his 
possession relevant to the claims.  This letter also 
addressed the question of new and material evidence and 
addressed the full criteria.  The duty to assist letter 
specifically notified the veteran that VA would obtain all 
relevant evidence in the custody of a federal department or 
agency.  He was advised that it was his responsibility to 
either send medical treatment records from his private 
physician regarding treatment, or to provide a properly 
executed release so that VA could request the records for 
him.  The veteran was also asked to advise VA if there were 
any other information or evidence he considered relevant to 
this claim so that VA could help by getting that evidence.  
The document also provided the veteran with the correct law 
addressing the issue of new and material evidence as well as 
explaining in detail what evidence the veteran must submit to 
reopen his claim.  In the more recent case of Kent v. 
Nicholson, 20 Vet. App. 1 (2006), the United States Court of 
Appeals for Veterans Claims (Court) further held "VA must 
notify a claimant of the evidence and information that is 
necessary to reopen the claim." Kent at 9 (emphasis added).  
VA must, in the context of a claim to reopen, look at the 
bases for the denial in the prior decision and respond with a 
notice letter that describes what evidence would be necessary 
to substantiate the element or elements required to establish 
the underlying claim that were found insufficient in the 
previous denial.  In this case, the veteran is not prejudiced 
by the RO's failure to fully address the basis for the prior 
final denials, as the Board is reopening this claim.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  All 
available service medical records were previously obtained 
and associated with the claims folder.  Furthermore, VA and 
private medical records were obtained and associated with the 
claims folder.  Although there is evidence that the veteran 
is in receipt of Social Security benefits, such records are 
not necessary in order to reopen this claim, as there is 
sufficient evidence to do so, and these records will be 
obtained on remand.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The evidence of record 
is sufficient to reopen this claim and an examination will be 
scheduled on remand.  

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess v. Nicholson, 
19 Vet. App. 473 (2006), which held that the notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service-connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the veteran was 
provided with such notice of the type of evidence necessary 
to establish the degree of disability and earlier effective 
dates in the October 2006 letter.  

II.  New and Material Evidence

The veteran's claim for a heart condition was previously 
denied in December 1983.  Notice of this decision was sent in 
the same month.  The veteran did not appeal this decision and 
it became final.  He filed his claim to reopen in July 2003.  

Prior unappealed decisions of the Board and the RO are final.  
38 U.S.C.A. §§ 7104, 7105(c)  (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.160(d), 20.302(a), 20.1104 (2006).  If, 
however, new and material evidence is presented or secured 
with respect to a claim which has been disallowed, VA shall 
reopen the claim and review the former disposition of the 
claim.  Manio v. Derwinski, 1 Vet. App 145 (1991).  When 
determining whether additional evidence is new and material, 
VA must determine whether such evidence has been presented 
under 38 C.F.R. 
§ 3.156(a) in order to have a finally denied claim reopened 
under 38 U.S.C.A. 
§ 5108 (West 2002).  

New evidence means existing evidence not previously submitted 
to agency decision makers.  38 C.F.R. § 3.156(a) (2006).  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id.   

The Board has a legal duty to address the "new and material 
evidence" requirement regardless of the actions of the RO.  
If the Board finds that no new and material evidence has been 
submitted it is bound by a statutory mandate not to consider 
the merits of the case.  Barnett v. Brown, 8 Vet. App. 1, 4 
(1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996); see also 
McGinnis v. Brown, 4 Vet. App. 239, 244 (1993). 

Among the evidence submitted prior to December 1983 were 
service medical records wherein the February 1953 induction 
examination revealed a normal heart on clinical evaluation, 
with a blood pressure of 130/80 and pulse of 72.  No 
disqualifying defects were discovered.  In a July 1954 
Deposition Board Proceedings for Officers the veteran was 
found with rheumatic valvulitis inactive with deformity of 
aortic and mitral valves manifested by systolic thrill over 
the apex and bases grade IV systolic aortic murmur along with 
a faint aortic diastolic murmur and Grade II apical systolic 
murmur.  The veteran was found not to meet the minimum 
standard requirement for induction or enlistment.  The Board 
recommended he be discharged from service.  An undated 
clinical abstract noted that the veteran gave no past history 
of rheumatic fever or heart disease and denied any symptoms 
at this time.  He was examined by Airborne and sent to the 
cardiac clinic for evaluation of murmurs heard.  Physical 
examination revealed a slight enlargement noted and systolic 
thrill over apex and base.  A grade IV systolic murmur was 
heard along with a faint aortic diastolic murmur.  The 
diagnosis was rheumatic valvulitis, inactive, with deformity 
of aortic and mitral valves.  It was not in line of duty 
(LOD) and existed prior to entry (EPTE).  The veteran was 
recommended for separation from service as unfit for duty.  
The July 1954 separation examination diagnosed aortic 
systolic murmur, grade III.  

The September 1954 rating decision denied service connection 
for a heart disorder with notice sent the same month.  The 
decision pointed out that there was no entrance examination 
on record.  The July 1954 physical examination was noted to 
show a heart murmur on routine examination.  The veteran was 
sent to a cardiology clinic and a slight heart enlargement 
was noted with systolic thrill over the apex and base.  X-ray 
revealed a 10 percent heart enlargement.  He was diagnosed 
with rheumatic valvulitis, inactive with deformity of the 
aortic and mitral valves, not line of duty, existed prior to 
entrance (EPTE).  The veteran gave no past history of 
rheumatic fever or heart disease and had no symptoms in 
service.  The rating concluded that based on sound medical 
principles the veteran's heart condition clearly preexisted 
service with no symptoms in the service.  

Among the evidence submitted to the RO prior to December 1983 
were private treatment records and hospital reports between 
1969 and 1983.  Records from 1969 addressed a deviated nasal 
septum with no mention of heart problems.  A February 1972 
record revealed that while preparing for hemorrhoid surgery, 
his cardiac evaluation revealed a loud precordial aortic 
valvular murmur, particularly, prominent along the left 
sternal border.  The doctor was not able to personally hear a 
mitral murmur although the veteran allegedly had a mitral 
valvular disease.  The heart was questionably enlarged.  He 
received preoperative antibiotics due to rheumatic heart 
disease.  

In June 1975 the veteran was hospitalized for complaints of 
chest pain with history of heart disease/aortic stenosis 
dating back to 1953 after he was found to have a heart murmur 
in service.  Following hospitalization and a series of 
testing including electrocardiogram and heart 
catheterization, he was diagnosed with aortic stenosis, 
probably mild to moderate, questionable angina and weight 
loss, etiology uncertain.    

In March 1982 the veteran was admitted to a private hospital 
for cardiac complaints including coughing, chest pain and a 
syncopal episode.  The records revealed that the veteran was 
on Social Security disability as of 1976.  Following a course 
of hospitalization and observation, the diagnoses on 
discharge was chronic obstructive pulmonary disease (COPD), 
mild aortic stenosis and syncope, etiology unknown.  

A September 1983 RO letter pointed out that a prior decision 
of September 1954 found that the veteran's heart condition 
was not incurred or aggravated by service and that to reopen 
his claim, the veteran must submit new and material evidence 
to show that the veteran's heart condition was incurred or 
aggravated in service.  

Also submitted to the RO before December 1983 was the report 
of a September 1983 Social Security decision that terminated 
disability benefits as of April 1983.  The Decision pointed 
out that benefits had been in effect since February 1976.  
The decision did not specifically cite medical evidence, but 
noted in the findings of fact were that the veteran as status 
post aortic valve replacement without significant clinical 
restrictions and that as of August 1983 the veteran did not 
have any impairments that disabled him from an occupational 
standpoint.  

Also previously before the RO in December 1983, was a 
doctor's letter from October 1983 which stated that the 
veteran has rheumatic heart disease with aortic stenosis, 
COPD, and esophageal reflux.  He was most recently 
hospitalized in June of this year for an aortic valve 
replacement because of severe aortic stenosis.  Since the 
replacement, his cardiac status was stable.  

The most recent prior final decision was dated in December 
1983, with notification  sent the same month.  This decision 
pointed out that the September 1983 letter notified the 
veteran of the prior final decision and that the service 
medical records had diagnosed a Grade III systolic murmur and 
the military held that it preexisted service and was not 
aggravated by it.  This rating pointed out that later records 
showed the veteran was treated for heart problems between 
1969 and the present for probable coronary insufficiency and 
aortic stenosis possibly on a rheumatic basis.  Service 
connection was noted to have been previously denied for 
rheumatic valvulitis and none of the recently submitted 
evidence was new and material to the question of establishing 
that this condition was incurred or aggravated by service.  

Among the evidence submitted since December 1983 included the 
veteran's written contentions sent in August 1983 stating 
that he was 100 percent healthy prior to service.  

A lay statement from the veteran's brother received in 
October 2003 stated that the veteran came to live with him in 
the summer of 1954 after being discharged from the service 
because he developed a heart condition and his doctor told 
him to take it easy for a while.  The veteran stayed with him 
until around the summer of 1955.  

Also received by the RO after December 1983 was a copy of an 
October 1984 decision from the United States District Court, 
Western District of Missouri, Southwestern Division (U.S. 
District Court) that reversed an earlier Social Security 
decision to terminate disability benefits.  This decision 
recited a history of the veteran being discharged from 
service in 1953 due to a heart seizure and also noted the 
veteran's diagnosis and treatment for congenital aortic 
stenosis and COPD.  

The veteran's February 2006 Travel Board hearing testimony 
revealed that he had several heart attacks, two open heart 
surgeries and two strokes.  He said his first heart attack 
was around the 1950's.  He testified that he was now on 
Social Security disability and has been since he was age 43.  
He testified he was currently receiving treatment from a 
private doctor.  

For the foregoing reasons, the Board finds that the 
reasonable doubt doctrine under 38 U.S.C.A. § 5107(b) is 
applicable in this case.  As such, the Board finds that the 
evidence submitted following the December 1983 decision is 
new evidence which is not redundant or cumulative of other 
evidence previously considered.  In addition, the Board finds 
that the additional evidence is material as it relates to an 
unestablished fact necessary to substantiate the claim.  At 
minimum, the record establishes that the heart problems shown 
during service and previously is still currently manifested.  
Essentially, the new evidence is relevant to the matter of 
possible chronic aggravation of a pre-service disorder.  The 
evidence further reflects that the veteran is currently 
receiving Social Security disability benefits at least in 
part based on cardiovascular problems, after an October 1984 
decision by the U.S. District Court reversed a pre-December 
1983 decision by the Social Security Administration that had 
terminated such benefits.  This suggests the potential 
existence of pertinent medical records in Federal Custody.  

In this regard, there has been a change in the interpretation 
of the law with respect to the adjudication of claims 
involving pre-existing conditions and the application of the 
presumption of soundness, which requires the VA to show by 
clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service.  See VAOGCPREC 3-2003, 
Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004), see also 
Cotant v. Principi, 17 Vet. App. 116 (2003).  

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002 
& Supp. 2006).  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim. 
38 C.F.R. § 3.303(b) (2006).  Continuity of symptomatology is 
required only where the condition noted during service is 
not, in fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.

Therefore, while perhaps not a basis in and of itself to 
reopen the claim, the combination of the appellant's in-
service and post-service history of his heart disability, 
with the change in the interpretation of the applicable law, 
supports the reopening of the claim.

In essence, in connection with evidence previously assembled, 
the new VA and private medical records and the recent change 
in the interpretation of the law with respect to the 
adjudication of claims involving pre-existing conditions and 
the application of the presumption of soundness now raise a 
reasonable possibility of substantiating the claim.  See 38 
C.F.R. § 3.156(a) (2006).  Accordingly, the Board concludes 
that the evidence submitted subsequent to the December 1983 
decision is new and material, and the claim for service 
connection of a heart disability is reopened.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156(a) (2006).


ORDER

New and material evidence sufficient to reopen the veteran's 
claim for service connection for a heart disability has been 
received and the claim is reopened.  To this extent, the 
appeal is granted.


REMAND

As noted above, the claim for entitlement to service 
connection for a heart disorder was reopened based on the 
submission of new and material evidence.  

The agency of original jurisdiction has yet to consider the 
revised provisions governing presumption of soundness under 
VAOGCPREC 3-2003.  See Wagner v. Principi, 370 F.3d 1089 
(Fed. Cir. 2004), see also Cotant v. Principi, 17 Vet. App. 
116 (2003).

The evidence reflects that he is receiving payments from the 
Social Security Administration, which appears to be based on 
his disability.  However, aside from the September 1983 
decision from the Social Security Administration terminating 
benefits and the October 1984 U.S. District Court decision 
that reversed this termination, there is no decision awarding 
benefits, nor does it appear that any of the evidence used in 
a decision to award benefits have been associated with the 
claims file.  

Furthermore, there is no VA examination of record to 
ascertain whether or not the veteran's preexisting heart was 
aggravated by his service.  There is evidence of a normal 
February 1953 induction examination of record, but in July 
1954, he was diagnosed with a heart murmur, said to have 
preexisted service.  In view of this, further examination is 
indicated to ascertain the etiology of the veteran's heart 
disorder.    

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the veteran was not provided with notice of 
the type of evidence necessary to establish an initial 
disability rating or effective date, if benefits are granted 
for the claimed disability on appeal.    

In view of the foregoing, this matter is remanded for the 
following:

1.  The VA must review the entire file 
and ensure for the issue on appeal that 
all notification and development 
necessary to comply with 38 U.S.C.A. 
§§ 5103(a) and 5103A (West 2002 & Supp. 
2006) and 38 C.F.R. § 3.159 (2006)), as 
well as VAOPGCPREC 7-2004, is fully 
satisfied.  In particular, VA must send 
the veteran a corrective notice, that 
includes: (1) an explanation as to the 
information or evidence needed to 
establish a disability rating and an 
effective date, if service connection is 
granted, as outlined by the Court in 
Dingess v. Nicholson, 19 Vet App. 473, 
and (2) requests or tells the veteran to 
provide any evidence in his possession 
that pertains to his claim.  The claims 
file must include documentation that 
there has been compliance with the VA's 
duties to notify and assist a claimant as 
specifically affecting the issue on 
appeal.

2.  The AMC should obtain from the Social 
Security Administration a copy of any 
decision that was made on a claim for 
Social Security disability benefits 
awarded, as well as the medical records 
relied upon concerning any determination 
rendered.  All efforts to obtain these 
records should be fully documented, and 
the Social Security Administration should 
provide a negative response if records 
are not available.

3.  Upon completion of the above, the 
veteran should be afforded a VA 
examination, by an appropriate 
specialist, to ascertain the nature and 
etiology of his current heart 
disorder(s).  The examiner should review 
the contents of the claims file, and 
obtain relevant history from the veteran.  
All indicated tests and studies should be 
undertaken.  Following the examination, 
the examiner should express opinions on 
the following questions:(a) What is the 
diagnosis (are the diagnoses) of the 
veteran's current heart disorder(s); (b) 
If any diagnosed heart disorder is shown 
to have preexisted service, was there (1) 
a pathological worsening of the 
preexisting condition during service? and 
(2) if yes, was the increase in severity 
due to the "natural progress" of the 
disorder or was the increase beyond that 
which would be considered the "natural 
progress" of the disorder; (c) for any 
heart pathology diagnosed which is not 
shown to have preexisted service, opine 
whether it is at least as likely as not 
that any disorder had its onset in 
service or is related to any event or 
episode of service.  The examiner must 
provide a rationale for any opinion 
reached.  The claims folder and a copy of 
this remand should be made available to 
the examiner.

4.  After completion of the above, the RO 
should adjudicate the veteran's service-
connection claim to include on a direct, 
presumptive, and due to aggravation of a 
preexisting condition basis.  If any 
determination remains unfavorable to the 
appellant, he and his representative 
should be provided with a supplemental 
statement of the case, which discusses 
the ramifications of VAOPGCPREC 3-2003 
and the holding in Wagner, supra, with 
regard to the veteran's service-
connection claim and fully sets forth the 
controlling law and regulations pertinent 
to the issue on appeal, including 38 
C.F.R. § 3.306 (2006), and be afforded an 
opportunity to respond before the case is 
returned to the Board for further review.  
An appropriate period of time should be 
allowed for response before the case is 
returned to the Board for further review.

The purpose of this remand is to comply with due process of 
law and further develop the veteran's claim.  No action by 
the veteran is required until he receives further notice; 
however, the veteran is advised that failure to cooperate by 
reporting for examination may result in the denial of his 
claim.  38 C.F.R. § 3.655 (2006).  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of the 
above.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


